        Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 1 of 21



 1    XAVIER BECERRA
     . Attorney General of California
 2     THOMAS S. PATTERSON          .
       Senior Assistant Attorney General
 3     ANTHONY R. HAKL
       Supervising Deputy Attorney General
 4     GABRI ELLE D. BOUTIN, SBN 267308
       R. MATTHEW WISE, SBN 238485
 5     Deputy Attorneys General ·
         1300 I Street, Suite 125
 6       P.O. Box 944255
         Sacramento, CA 94244-2550
 7       Telephone: (916) 210-6046
         Fax: (916) 324-8835
 8       E-mail: Matthew.Wise@doj.ca.gov
       Attorneys for PlaintiffState of California, by and
 9     through Attorney General Xavier Becerra

10
                               IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13

14

15    STA TE OF CALIFORNIA, by and through
      Attorney General Xavier Becerra, CITY OF
16    LOS ANGELES, CITY OF LONG BEACH,                      COMPLAINT FOR DECLARATORY
      CITY OF OAKLAND. LOS ANGELES                          AND INJUNCTIVE RELIEF
17    UNIFIED SCHOOL DISTRICT,
                                                            (Fourth and Fifth Claims for Relief -
18                                           Plaintiffs,    Violations of Administrative Procedure Act)

19                   V.

20
   · DONALD J. TRUMP, in his-official capacity
21   as President of the United States, WILBUR L.
     ROSS, JR., in his official capacity as Secretary
22   of the U.S. Department of Commerce; U. S.
     DEPARTMENT OF COMMERCE; STEVEN
23   DILLINGHAM, in his official capacity as
     Director of the U.S. Census Bureau; U.S.
24   CENSUS BUREAU; DOES 1-100,

25                                        Defendants.

26

27

28


                                                                                                 Complaint
      Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 2 of 21



 1                                              INTRODUCTION

 2             1.   For 230 years, since the first national census in 1790, the United States has- included

 3   in the census count not only ?itizens, but all immigrants. regardless of their legal immigration

 4   status.

 5         2.       The U.S. Constitution mandates this historical practice by requiring an "actual

 6   Enumeration" that "count[ s] the whole number of persons in each State" for the purpose of

 7   apportioning members of the U.S. House of Representatives among the states. U.S. Const. art. L
 8   § 2, cl. 3, and amend. XIV,§ 2.

 9         3.       Thus, it is well settled that all persons residing in the United States must be counted

10   to fulfill the Constitution's "actual Enumeration" mandate for congressional apportionment. See

11   U.S. Const. art. I, § 2, cl. 3, and amend. XIV,§ 2; see also Evenwel v. Abbott, 136 S. Ct. 1120,

12   1127-29 (2016) (the Constitution requires the apportionment of Representatives based on the
13   "total population" in each state).

14         4.       Despite this historical practice and longstanding precedent, President Donald J.

15   Trump issued a Presidential Memorandum (Memorandum) on July 21, 2020, announcing a

16   purported "policy of the United States to exclude from the apportionment base aliens who are not

17   in a lawful immigration status." Excluding Illegal Aliens From the Apportionment Base

18   Following the 2020 Census, 85 Fed. Reg. 44,679 (July 23 , 2020) (attached as Ex. 1). The

19   Memorandum orders the Secretary of Commerce to take steps in furtherance of this unlawful

20   policy, including by reporting to the President information that would permit the President to

21   exclude undocumented immigrants from the apportionment count. Id at 44,680.

22         5.       The Memorandum's unprecedented policy and orders are unconstitutional and

23   otherwise unlawful.' They threaten to seriously harm Plaintiffs State of California, City of Los

24   Angeles, City of Long Beach, City of Oakland, and Los Angeles Unified School District

25   (LAUSD), including by depriving them of their rightful share of congressional representatives
26   and by depressing the 2020 Census count itself, which remains ongoing.

27

28
                                                         2

                                                                                                   Complaint
      Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 3 of 21



 1         6.     Plaintiffs therefore seek declaratory, injunctive, mandamus, and other relief to

 2   prevent Defendants from taking any action to exclude undocumented immigrants from the 2020

 3   Census apportionment count.

 4                                     JURISDICTION AND VENUE
 5         7.     This Court has jurisdiction under 28 U .S.C. § 1331 (action arising under the laws of

 6   the United States), 28 U .S.C. § 1361 (action to compel officer or agency to perform duty owed to

 7   Plaintiff), and 5 U .S.C. §§ 701-706 (Administrative Procedure Act (APA)). An actual

 8   controversy exists between the parties within the meaning of28 U.S.C. § 2201(a), and this Court

 9   may grant declaratory relief, injunctive relief, and other relief against the Defendants under 28

10   U.S.C. §§ 2201-2202 and 5 U .S.C. §§ 705-706.

11         8.     Venue is proper in this Court under 28 U .S.C. § 1391(e) because this is a judicial

12   district in which the Plaintiffs State of California and City of Oakland reside, and this action seeks

13   relief against federal agencies and officials acting in their official capacity.

14                                 . INTRADISTRICT ASSIGNMENT
15         9.     Under Civil Local Rules 3-5(b) and 3-2(c), Plaintiffs allege that there is no basis for

16   assignment of this action to any particular location or division of this Court.

17                                                 PARTIES
18         I 0.   Plaintiff State of California, by and through Attorney General Xavier Becerra, brings

19   this action as a sovereign state in the United States of America. The Attorney General .is the chief

20   law officer of the State and has the authority to file civil actions to protect public rights and

21   interests. Cal. Const. art. V, § 13; Cal. Gov't Code § 12511. This challenge is brought under the

22   Attorney General 's independent constitutional, statutory. and common-law authority t~ bring suit

23   and obtain relief on behalf of the State.

24         11.    Plaintiff City of Los Angeles is a municipal corporation organized and existing under

25   the laws of the State of California.

26         12.    Plaintiff City of Long Beach is a municipal corporation organized and existing under

27   the laws of the State of California.

28
                                                        3

                                                                                                   Complaint
      Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 4 of 21



 1         13.   Plaintiff City of Oakland is a municipal corporation organized and existing under the

 2   laws of the State of California.

 3         14.   Plaintiff LAU SD is a public entity duly existing under and by virtue of the laws of the

 4   State of California and operating as a public school district providing educational services in the

 5   County of Los Angeles, California.

 6         15.   Plaintiffs will suffer numerous, concrete harms from Defendants' actions described in

 7   this Complaint. Plaintiffs will likely lose at least one seat in the U.S. House of Representatives

 8   and, thus, at least one presidential elector in the Electoral College. Plaintiffs' share of political
 9   power-and consequently, their share of federal funding-will be diminished. Plaintiffs'

10   congressional, state-level, and local redistricting efforts will be impaired. And the quality and

11   accuracy of census data will be harmed, further reducing the federal funding that Plaintiffs

12   receive and impeding their performance of critical government functions.

13         16.   Defendant Donald J. Trump is the President of the United States of America and is
14   sued in his official capacity. President Trump is responsible for the actions and decisions that are
15   being challenged in this Complaint.

16         17.   Defendant Wilbur L. Ross is the Secretary of the Department of Commerce and is

17   sued in his official capacity. Secretary Ross is responsible for fulfilling the Department of
18   Commerce's duties under the Constitution and the Census Act.

19         18.   Defendant Department of Commerce is a federal agency. The Department of

20   Commerce, led by Secretary Ross, oversees the Census Bureau, which is tasked with executing
21   the 2020 Census.

22         19.   Defendant Dr. Steven Dillingham is the Director of the U.S. Census Bureau and is

23   sued in his official capacity. Dr. Dillingham's duties include ensuring that the Bureau executes
24   the 2020 Census.

25         20.   Defendant U.S. Census Bureau is an agency within, and under the jurisdiction of, the
26   Department of Commerce. The Bureau is responsible for planning and executing the decennial
27   census.
28
                                                        4

                                                                                                   Complaint
          Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 5 of 21



 1                                             BACKGROUND
 2   I.      LEGAL BACKGROUND

 3           21.   In every census since 1790. the United States has counted all of its residents,

 4   including for the purpose of apportioning the U.S. House of Representatives, regardles~ of

 5   residents' citizenship or immigration status. 1 This practice, consistently followed for well over

 6   two centuries, is required by constitutional and statutory mandates.

 7           22.   The U.S. Constitution provides Congress with the power and responsibility to execute

 8   the decennial census for the purpose of apportioning the U.S. House of Representatives. In

 9   Article I, the Constitution provides, in relevant part, "Representatives ... shall be apportioned

10   among the several States ... according to their respective Numbers." U .S. Const. art I,§ 2, cl. 3.

J1   It goes on to state that "[t]he actual enumerations shall be made within three Years after the first

12   Meeting of the Congress of the United States. and within every subsequent Term often Years, in

13   such Manner as they shall by Law direct." Id.

14           23.   The Fourteenth Amendment of the U.S. Constitution also governs the census count

15   and its role in apportioning the U.S. House of Representatives. Section 2 of the Fourteenth

16   Amendment provides, in relevant part, "Representatives shall be apportioned among the several

17   States according to their respective numbers, counting the ·whole number ofpersons in ·each State.

18   excluding Indians not taxed. '? U.S. Const. amend. XIV, § 2 (emphasis added).

19           24.   In Title 13 of the United States Code, also known as the Census Act, Congress

20   delegated to the Secretary of Commerce the responsibility for conducting the Census, 13 U .S.C.

21   § 141(a), and created the U.S.. Census Bureau within the Department of Commerce, to which the

22   Secretary may delegate his Census Act duties, 13 U.S.C. §§ 2, 4.

23           25.   The Census Act also governs the Secretary's reporting of the census apportionment

24   count addressed in Article I and the Fourteenth Amendment of the Constitution. It requires the

25
              1
              This statement is subject to two qualifications, explicit in the Constitution, that are
26   historically important, but do not relate to the counting of undocumented immigrants irt 2020: the
     Three-Fifths Clause that was effectively nullified by the Fourteenth Amendment, and the ' 'Indians
27   not taxed" provision, which is generally not recognized. The inclusion of two express
     qualifications (one of which was subsequently nullified) reinforces the impropriety of the
28   executive branch's attempt to add an unenumerated qualification.
                                                        5

                                                                                                     Complaint
      Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 6 of 21



 1   Secretary to report to the President '·[t]he tabulation of total population by States ... as required

 2   for the apportionment of Representatives in Congress among the several States." 13 U.S.C.

 3   § 14I(b) (emphasis added).

 4         26.   In turn, the President "shall transmit to the Congress a statement showing the whole

 S   number ofpersons in each State. excluding Indians not taxed, as ascertained under the ...
 6   decennial census of the population, and the number of Representatives to which each State would

 7   be entitled under an apportionment of the then existing number of Representatives by the ...

 8   method of equal proportions." 2 U.S.C. § 2a(a) (emphasis added).

 9         27.   The Supreme Court and other courts have also made clear that the Fourteenth

10   Amendment requires the app~rtionment of Representatives based on the "total population" in

11   each state. See Evenwel, 136 S. Ct. at 1127-29; see also Fed'nfor Am. Immigration Reform v.

12   Klutznick, 486 F. Supp. 564, 576-78 (D.D.C. 1980) (three-judge court) (the Constitution "requires

13   the counting of the ' whole number of persons' for apportionment purposes, and while illegal

14   aliens were not a component of the population at the time the Constitution was adopted, they are

15   clearly 'persons'"); New York v. Dep 't ofCommerce, 351 F. Supp. 3d 502, 514 (S.D.N:Y· 2018)

16   (reversed in part on other grounds) ('"the Constitution mandates that every ten years the federal

17   government endeavor to count every single person residing in the United States, whether citizen
18   or noncitizen, whether living here with legal status or without," and "[t]he population count
I9   derived from that effort is used ... to apportion Representatives among the states'}

20         28.   The Census Bureau similarly recognizes that "[a]pportionment is based on the

21   resident population, plus a count of overseas federal employees, for each of the 50 states." Final

22   2020 Census Residence Criteria and Residence Situations, 83 Fed. Reg. 5525 , 5526 n. l (Feb. 8.

23   2018). That is why the Census Bureau promulgated a rule requiring all residents of the United

24   States, including all "foreign citizens,'' to be counted in the 2020 Census. Id. at 5533. This rule,

25   which was adopted in accordance with the notice-and-comment rulemaking process, is known as

26   the "Residence Rule." The Residence Rule is designed to ensure that the Census Bureau counts
27   all U.S. residents at their "usual residence"- "the place where a person lives and sleeps most of
28   the time." Id at 5526.
                                                       6

                                                                                                  Complaint
      Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 7 of 21



           29.   The Secretary of Commerce himself has reiterated to Congress, while under oath, the

 2   established rule that all residents must be counted. On March 14, 2019, the Secretary testified,

 3   "The constitutional mandate,· sir, for the census is to try to count every person residing in the U.S.

 4   at their place of residence on the dates when the census is conducted." Hearing Before the H

 5   Comm. on Oversight & Reform, 116th Cong. 31 (Mar. 14, 2019). He further testified, "The

 6   Department of Commerce is fully committed to administering as complete and accurate [a J

 7   decennial census as we can. We intend to try to count every person, taking all necessary actions

 8   to do so." Id.

 9   II.   THE ADMINISTRATION'S UNLAWFUL ATTEMPT TO ADD A CITIZENSHIP QUESTION
           TO THE 2020 CENSUS
10

11         30.   The Memorandum at issue in this action is directly related to Defendants' earlier

12   efforts to exclude immigrants from the census count by adding a question to the 2020 Census

13   questionnaire on citizenship status.

14         31.   On March 26, 2018, setting aside decades of practice, Secretary Ross and the

15   Department of Commerce announced that a question on citizenship status would be added to the

16   2020 Census. The Secretary claimed that the decision was due to a request from the Department

17   of Justice for the purpose of obtaining data to enforce the Voting Rights Act. 2

18         32.   Lawsuits to vacate and enjoin the Secretary's decision were filed by numerous

19   plaintiffs in three district courts (including a suit in this Court by Plaintiffs in this case). Each

20   court struck down Secretary Ross's decision to add the citizenship question to the 202Q Census.

21   State ofCalifornia v. Ross, 358 F. Supp. 3d 965, 973-76 (N.D. Cal. 2019) (vacated and remanded

22   on other grounds); Ne,t1 York v. Dep 't ofCommerce, 351 F. Supp. 3d at 679-80; Kravitz v. Dep 't

23   a/Commerce, 366 F. Supp. 3d 681,691 , 756 (D. Md. 2019) (vacated and remanded on_ other

24   grounds). Among many other reasons for enjoining the decision, each court found that the

25   Secretary's reason for adding the citizenship question-to aid Voting Rights Act enforcement~

26   was pretextual.

27
            2
              In the three-and-a-half years of President Trump's administration, the Department of
28   Justice has filed zero cases to enforce the Voting Rights Act.
                                                         7

                                                                                                  . Complaint
      Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 8 of 21



 l          33.   The Supreme Court agreed and affirmed the vacatur of the Secretary"s decision.

 2   Dep 't ofCommerce v. New York. 139 S. Ct. 2551 , 2576 (2019). As a result, no citizenship

 3   question appears on the 2020 Census questionnaire.

 4          34.   The citizenship question litigation before this Court resulted in numerous findings

 5   that are relevant to this case. Among other findings of injury, the Court determined that adding a

 6   citizenship question to the 2020 Census would cause a disproportionate undercount of ~laintiffs'

 7   residents, which, in turn would create "a substantial risk that California will lose its fair share of

 8   political representation in Congress, and by extension, the Electoral College," cause Plaintiffs to

 9   lose federal funding, require Plaintiffs to expend funds to mitigate the effects of the citizenship

10   question, and harm the quality of the census data. State ofCalifornia v. Ross, 358 F. Supp. 3d at

11   992-93 , 1003-1005.

12   III.   PRESIDENT TRUMP ORDERS FEDERAL AGENCIES TO ASSIST THE CENSUS BUREAU'S
            COLLECTION OF CITIZENSHIP DAT A FROM GOVERNMENT RECORDS
13

14          35.   On June 11 , 2019, President Trump held a press conference in the White House Rose

15   Garden to announce that, following the Supreme Court's decision in the citizenship question

16   litigation, he would discontinue his efforts to add the question to the 2020 Census. He also

17   announced, however, that he was issuing an executive order on the Census Bureau's collection of

18   citizenship data.

19          36.   Accordingly, on June 11 , 2019, President Trump issued Executive Order 13880,

20   "Collecting Information About Citizenship Status in Connection With the Decennial Census.'' 84

21   Fed. Reg. 33,821. In that order, the President stated, "we shall ensure that accurate citizenship

22   data is compiled in connection with the census by other means." Id. He noted that the·secretary

23   of Commerce had already directed the Census Bureau "to further enhance its administrative

24   record data sets" and "to obtain as many additional Federal and state administrative records as

25   possible." Id. To facilitate this effort, the President therefore ordered all federal agencies to

26   "promptly provide the [Commerce] Department the maximum assistance permissible, consistent

27   with law, in determining the number of citizens, non-citizens, and illegal aliens in the country,

28
                                                        8

                                                                                                   Complaint
       Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 9 of 21



 1    including by providing any access that the Department may request to administrative records that

 2    may be useful in accomplishing that objective.,. Id. at 33,824 .
 .,
 -'   IV.   THE JULY 21, 2020 PRESIDENTIAL MEMORANDUM TO EXCLUDE UNDOCUMENTED
            IMMIGRANTS FROM THE APPORTIONMENT COUNT
 4

 5          37.   On July 21, 2020, Defendant Trump issued a Presidential Memorandum to·the

 6    Secretary of Commerce entit~ed, "Excluding Illegal Aliens From the Apportionment Base

 7    Following the 2020 Census,"' 85 Fed. Reg. 44,679 (July 2 1, 2020) , and an accompanying

 8    statement. See Ex. 2. The statement began:

 9                Last summer in the Rose Garden, I told the American people that
                  I would not back down in my effort to determine the citizenship
10                status of the United States population. Today, I am following
                  through on that commitment by directing the Secretary of
11                Commerce to exclude illegal aliens from the appo1tionment base
                  following the 2020 census.
12

13    Id.
14          38.   The Memorandum incorrectly asserts that "[t]he Constitution does not specifically

15    define which persons must be included in the apportionment base," that the phrase ..persons in

16    each state'' has been interpreted to mean " inhabitants," that the scope of the term "inhabitants"

17    requires ..the exercise of judgment,'" and that the President purportedly has discretion to exercise

18    that judgment to exclude entire categories of persons who reside in the United States. 85 Fed.

19    Reg. at 44,679.

20          39.   On this asserted basis, the Memorandum declares that for reapportionment following

21    the 2020 Census, " it is the policy of the United States to exclude from the apportionment base

22    aliens who are not in a lawful immigration status under the Immigration and Nationality Act, as

23    amended (8 U .S.C. 1101 et seq.), to the maximum extent feasible and consistent \Vith the

24    discretion delegated to the executive branch:· Id. at 44,680.

25          40.   The Memorandum then directs the Secretary of Commerce and the Department of

26    Commerce (and , through them, the Census Bureau) to take steps to allow the President to exclude

27    undocumented immigrants in his apportionment report to Congress issued under 2 U.S :C. § 2(a).

28    Id. This includes, but is not limited to, "provid[ing] information" in the report that the Secretary
                                                        9

                                                                                                  Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 10 of 21



 1   must provide to the President under 13 U .S.C. § 141 (b) that will "permit[] the President" to

 2   exclude undocumented immigrants in calculating the number of U.S. House seats to which each

 3   state is entitled. Id.

 4          41.       Upon information and belief, following receipt of the Memorandum, the

 5   Department of Commerce ha.s issued (or will imminently issue) directives to the Census Bureau,

 6   constituting final agency action, to implement the policy of excluding undocumented immigrants

 7   from the census count used for congressional apportionment, as set forth in the Memorandum.

 8          42.       Defendants cannot reliably exclude undocumented immigrants from the

 9   apportionment count. Even before the Memorandum issued, the Census Bureau's head of field

10   operations acknowledged that the Bureau will be unable to meet its statutory deadline to report

11   the census count. And just months ago, the federal government represented in separate litigation

12   that there is a "lack of accurate estimates of the resident undocumented population'' on a state-by-

13   state basis. 3

14          43.       Indeed, the federal government admits that it has not yet formulated a methodology

15   for how to exclude undocumented immigrants from the apportionment count. It has suggested

16   that it may be required to use statistical modeling to comply with the Memorandum. Defendants

I7   have not articulated how such statistical modeling will comport with their constitutional

18   obligation to conduct an "actual Enumeration," U.S. Const. art. 1, § 2, cl. 3, or their obligations

19   under the Census Act, see Dep 't ofCommerce v. U S. House ofRepresentatives, 525 U.S. 316,

20   342 ( 1999) ("the Census Act prohibits the use of sampling for apportionment purposes..).

21   V.     PLAINTIFFS WILL BE HARMED BY THE EXCLUSION OF U NDOCUMENTED
            IMMIGRANTS FROM THE CENSUS APPORTIONMENT COUNT
22
23          44.       Plaintiffs each have a high number and percentage of residents who are

24   undocumented immigrants, a·s compared to other states and localities. These residents enrich

25   Plaintiffs' communities, support their economies, and pay taxes. The Memorandum and the

26   exclusion of undocumented immigrants from the census apportionment count will cause

27           3
             Deel. of Census Bureau Senior Advisor Enrique Lamas, Defs.' Supp. Rule 26(a)(l)
     Disclosures and Rule 26(a)(2)(C) Disclosures, Alabama v. Dep't of Commerce, No. 2:18-cv-
28   00772-RDP (N.D. Ala. Mar. 13, 2020).
                                                         10

                                                                                                 Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 11 of 21



 1   numerous harms to Plaintiffs. The harms are due both to the apportionment consequences

 2   themselves, and to the chilling effect that the Memorandum will have on the responses of

 3   Plaintiffs' residents to the still-ongoing 2020 Census. Defendants' decision to exclude

 4   undocumented immigrants from the apportionment count was announced just weeks before

 5   Census Bureau enumerators were scheduled to go into the field to encourage households to

 6   respond to the census. creating confusion and further increasing the risk of a differential

 7   undercount harmful to Plaintiffs.

 8         45.   The Memorandum and the exclusion of undocumented immigrants from the census

 9   apportionment count will likely cause Plaintiffs to lose one or more seats in the U.S. House of

10   Representatives and, consequently, one or more electors in the Electoral College. President

11   Trump expressly states in the Memorandum that this is a primary purpose of excluding

12   undocumented immigrants from the apportionment count:

13               Current estimates suggest that one State is home to more than 2.2
                 million illegal aliens. constituting more than 6 percent of the
14               State's entire population. Including these illegal aliens in the
                 population of the State for the purpose of apportionment could
15               result in the allocation of two or three more congressional seats
                 than would otherwise be allocated.
16

17   85 Fed. Reg. at 44,680. Upon information and belief, the State referred to in this passage is the

18   State of California.

19         46.   The Memorandum and the exclusion of undocumented immigrants from the census

20   apportionment count will likely cause Plaintiffs to lose federal funding, due to both Plaintiffs' loss

21   of political power in Congress and the differential undercount of Plaintiffs' residents. A complete

22   and accurate count of all persons is critical to determine grant amounts provided to states and

23   localities for various federal programs.

24         47.   The Memorandum and the exclusion of undocumented immigrants from th.e census

25   apportionment count will impair Plaintiffs· congressional, state-level, and local redistricting

26   efforts. The exclusionary apportionment count and differential undercount will harm Plaintiffs'

27   ability to redistrict based on the total number of residents in the state and to comply with

28   Plaintiffs' related constitutional obligations for redistricting.
                                                         11

                                                                                                    Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 12 of 21



 1         48.    The Memorandum, the exclusion of undocumented immigrants from the census

 2   apportionment count, and th~ resulting differential undercount of Plaintiffs' residents will also

 3   harm the quality and accuracy of census data, including data on resident characteristics. This

 4   harm to the data will impede Plaintiffs' performance of critical government functions ..

 5         49.    Finally, the Memorandum, the exclusion of undocumented immigrants from the

 6   census apportionment count, and the resulting differential undercount of Plaintiffs' residents have

 7   required, and imminently will require, Plaintiffs to expend additional resources, includtng time

 8   and money, in order to mitigate the differential undercount.

 9                                       FIRST CLAIM FOR RELIEF
10     VIOLATION OF ACTUAL ENUMERATION AND APPORTIONMENT MANDATES
                  (U.S. Const. art. I,§ 2, cl. 3; U.S. Const. amend. XIV, § 2) ·
11

12         50.    Plaintiffs re-allege and incorporate herein by reference each and every allegation and

13   paragraph set forth previously.

14         51.    The Constitution requires the "actual Enumeration" of all persons in each state every

15   ten years. U.S. Const. art. I, § 2, cl. 3.

16         52.    The Fourteenth Amendment requires that "Representatives shall be apportioned

17   among the several States according to their respective numbers, counting the whole number of

18   persons in each State." U.S. Const. amend. XIV, § 2.

19         53.    Undocumented immigrants are recognized as persons under the Fourteenth

20   Amendment. Plyler v. Doe, 457 U.S. 202,210 (1982).

21         54.    Defying these constitutional mandates to count all persons, including undocumented

22   immigrants, for the purpose of appo11ionment, the Memorandum declares that "it is the policy of

23   the United States to exclude from the apportionment base" undocumented immigrants. · 85 Fed.

24   Reg. at 44,680. The Memorandum further instructs the Secretary of Commerce "to provide

25   information permitting the President'' to implement this unconstitutional policy. This policy, and

26   any action Defendants take to further the policy, violates the Constitution's Enumeration Clause

27   and the Apportionment Clause of the Fourteenth Amendment.

28
                                                      12
                                                                                                Complaint
      Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 13 of 21



 1          55.   Defendants' violations of the Enumeration Clause and the Apportionment Clause

 2    cause ongoing, irreparable harm to Plaintiffs and their residents, including the denial of

 3    California' s proportionate share of congressional representatives and Electoral College· electors.

 4                                   · SECOND CLAIM FOR RELIEF
 5                              VIOLATION OF SEPARATION OF POWERS
                                 (U.S. Const. art. I,§ 1; U.S. Const. art. II,§ 3)
 6

 7          56.   Plaintiffs re-allege and incorporate herein by reference each and every allegation and

 8    paragraph set forth previously.

 9          57.   Article I, Section 1 of the Constitution enumerates that ''[a]ll legislative Powers

10    herein granted shall be vested in [the] Congress.'·

11          58.   Article II, Section 3 of the Constitution requires the President to "take Care that the

12    Laws be faithfully executed."

13          59.   The Constitution's Enumeration Clause, as amended by the Fourteenth Amendment,

14    "vests Congress with virtually unlimited discretion in conducting the decennial ' actual

15    Enumeration."' Dep 't ofCommerce v. New York, 139 S. Ct. at 2566 (quoting Wiscons[n v. City of

16    New York, 517 U.S. 1, 19 (1996)).

17          60.   W ithin nine months of the census date, Congress requires the Secretary to report to

18    the President "[t]he tabulation of total population by States ... as required for the apportionment

19    of Representatives in Congress among the several States .... " 13 U.S.C. § 14l(b). Based on

20    that tabulation, Congress mandates that the President "shall transmit to the Congress a statement

21    showing the whole number of persons in each State ... and the number of Representatives to

22    which each State would be entitled under an apportionment" calculated by "the method of equal

23    proportions. " 2   u.s.c. § 2a(a).
24          61.   Congress did not authorize the President to exclude undocumented immigrants from

25.   the apportionment base. Yet the Memorandum proclaims that when the President calculates "the

26    number of Representatives to which each State would be entitled" and "transmits to the Congress

27    a statement" providing that calculation, he will exclude undocumented immigrants from the

28
                                                       13

                                                                                                   Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 14 of 21



 1   apportionment base in disregard of the congressional mandate in 2 U.S.C. § 2a(a). 85 Fed. Reg.

 2   at 44,680.

 3         62.    Under the separation of powers, the executive branch "may not decline to follow a

 4   statutory mandate ... simply because of policy objections. In re Aiken Cty., 725 F.3d 255,259

 5   (D.C. 2013). The President's unilateral exclusion of undocumented immigrants from the

 6   apportionment base is "incompatible" with Congress's will. See Youngstown Sheet & Tube Co. v.

 7   Sawyer, 343 U.S. 579, 637 (1952) (Jackson, J., concurring).

 8         63.    Nor has Congress delegated to the President the authority to take the censu·s or to

 9   dictate what is included in the Secretary's report to him. By requiring the Secretary, in preparing

10   his report to the President, to "take all appropriate action" to implement the Memorandum' s

11   unconstitutional policy of excluding undocumented immigrants from the apportionment base, and

12   to include in the report estimates of the number of undocumented immigrants in each state, 85

13   Fed. Reg. at 44,680, the President disregards Congress's intent in the Census Act that all persons

14   be counted in the apportionment. See Youngstown, 343 U.S. at 637 (Jackson, J., concurring).

15         64.    When the President usurps Congress ' s authority in this manner, " his power is at its

16   lowest ebb,'" id., and he has failed his duty to ''take Care that the Laws be faithfully executed,"

17   U .S. Const. art. II,§ 3. The Memorandum thus violates the Constitution's separation of powers.

18         65.    The President's violations of separation of powers principles cause ongoing,

19   irreparable harm to Plaintiffs and their residents, including the denial of California's

20   proportionate share of congressional representatives and Electoral College electors.

21                                     THIRD CLAIM FOR RELIEF
22                          VIOLATION OF CENSUS ACT (ULTRA VIRES)
                                  (2 U.S.C. § 2a(a); 13 U.S.C. § 141)
23

24         66.    Plaintiffs re-allege and incorporate herein by reference each and every allegation and

25   paragraph set forth previously.

26         67.    The Census Act requires the Secretary of Commerce to report to the President, within

27   nine months of the census date, "[t]he tabulation of total population by States . . . as required for

28   the apportionment of Representatives in Congress among the several States .... " 13 U.S.C.
                                                       14

                                                                                                . Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 15 of 21



 I   § 14l(b). Based on that tabulation. the President "shall transmit to the Congress a statement

 2   showing the whole number of persons in each State ... and the number of Representatives to

 3   which each State would be entitled under an apportionment"' calculated by "the method of equal

 4   proportions." 2 U.S.C. § 2a(a).

 5         68.   To determine " [t]he tabulation of total population by States," 13 U.S.C. § 14l(b),

 6   persons were counted at their "usual residence" under "the first enumeration Act and h¥J.[ve] been

 7   [so counted] by the Census Bureau ever since ...." Franklin v. Massachusetts, 505 U.S. 788,

 8   804 (1992). The Census Bureau has adopted this methodology in its Residence Rule, which

 9   requires that each person is counted in "the place where [theJ person lives and sleeps ~ost of the

10   time." 83 Fed. Reg. at 5526.

11         69.   Under the Residence Rule, "[c]itizens of foreign countries living in the Uni ted States··

12   are "[c]ounted at the U.S. residence where they live and sleep most of the time." 83 Fed. Reg. at

13   5533. Undocumented immigrants are thus counted at their usual residence and included in the

14   tabulation of total population· reported to the President. Id.

15         70.   The Memorandum violates 13 U.S.C. § 141. It directs the Secretary, in preparing his

16   report to the President, to " take all appropriate action" to implement the Memorandum' s

17   unconstitutional policy of excluding undocumented immigrants from the apportionment base, and

18   to include in the report estimates of the number of undocumented immigrants in each state. These

19   directives violate 13 U.S.C. § 141 ' s requirements that the Secretary conduct an actual

20   Enumeration to determine the "total population by States"- including undocumented

21   immigrants-" as required for the apportionment of Representatives in Congress among the

22   several States," and report only that tabulation to the President.

23         71.   The Memorandum also violates 2 U. S.C. § 2a(a). It proclaims that when the

24   President calculates "the number of Representatives to which each State would be entitled" and

25   "transmits to the Congress a statement" providing that calculation, 2 U.S.C. § 2a(a), he·will

26   exclude undocumented immigrants from the apportionment base. 85 Fed. Reg. at 44.680. This

27   policy violates 2 U. S.C. § 2a(a)'s requirements that the President use only the actual Enumeration

28
                                                       15

                                                                                                 Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 16 of 21



 1   of "the whole number of persons in each State" to calculate the apportionment of congressional

 2   representatives, and to perform that calculation "by the ... method of equal proportions.''

 3         72.   Neither the President nor an agency can take any action that exceeds the scope of

 4   constitutional or statutory authority. See Youngstown , 343 U.S. at 588-89. By violating the

 5   Census Act, the President and the Secretary act ultra vires.

 6         73.   Defendants' viol~tions of the Census Act cause ongoing, irreparable harm to

 7   Plaintiffs and their residents, including the denial of California' s proportionate share of

 8   congressional representatives and Electoral College electors.

 9                                     FOURTH CLAIM FOR RELIEF
10                    VIOLATION OF ADMINISTRATIVE PROCEDURE ACT
                   (Action Not in Accordance with Law in Violation of 5 U.S.C. § 706)
11

12         74.   Plaintiffs re-allege and incorporate herein by reference each and every allegation and

13   paragraph set forth previously.

14         75.   The Constitution's Enumeration Clause. as amended by the Fourteenth A~endment,

15   is implemented through the Census Act. The Census Act requires the Secretary of Commerce to

16   report to the President, within nine months of the census date, "[t]he tabulation of total population

17   by States"- including undocumented immigrants-"as required for the apportionment of

18   Representatives in Congress among the several States .... " 13 U.S.C . § 14l(b). Based on that

19   tabulation, the President "shall transmit to the Congress a statement showing the whole number of

20   persons in each State ... and the number of Representatives to which each State would be entitled

21   under an apportionment" calculated by "the method of equal proportions.'' 2 U.S.C . § 2a(a).

22         76.   The Administrative Procedure Act provides that a court must "hold unlawful and set

23   aside agency action" that is not in accordance with law, contrary to constitutional right, in excess

24   of statutory authority, or without observance of procedure required by law. 5 U.S.C. § 706(2).

25         77.   The Memorandwn' s policy of excluding undocumented immigrants from the

26   enumeration used for apportionment is not in accordance with and exceeds the President's

27   authority under the Census Act, and it is contrary to the Enumeration Clause.

28
                                                       16

                                                                                                    Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 17 of 21



 I          78.   Upon information and belief, the Department of Commerce has directed or will direct

 2   the Census Bureau, in a final·agency action. to implement the Memorandum's policy of excluding

 3   undocumented immigrants from the enumeration used for apportionment, in violation of these

 4   provisions of the Administrative Procedure Act.

 5          79.   Among the violations is Defendants ' failure to observe the Administrative Procedure

 6   Act's notice-and-comment rulemaking requirement before dispensing with the Census Bureau's

 7   long-established Residence Rule. Absent sufficient notice and comment, the Census Hureau is

 8   prohibited from implementing the Memorandum ' s unconstitutional policy of excluding

 9   undocumented immigrants from the enumeration used for apportionment and superseding the

10   Residence Rule' s requirement to count all persons- including undocumented immigrants- "at

11   the U. S. residence where they live and sleep most of the time." 83 Fed. Reg. at 5533.

12          80.   Defendants have or imminently will also violate the Administrative Procedure Act to

13   the extent that, in order to exclude undocumented immigrants from the apportionment,.

14   Defendants utilize any statistical method to that fails to comport with the constitutional obligation

15   to conduct an " actual Enumeration," U. S. Const. art. 1, § 2, cl. 3, or obligations under the Census

16   Act.

17          81.   The Secretary's actions to implement the Memorandum's policy are additional final

18   agency actions that violate these provisions of the Administrative Procedure Act.

19          82.   Defendants' violations of the Administrative Procedure Act cause ongoing?

20   irreparable harm to Plaintiffs and their residents, including the denial of Califomia·s

21   proportionate share of congressional representatives and Electoral College electors.

22                                     FIFTH CLAIM FOR RELIEF
23                     VIOLATION OF ADMINISTRATIVE PROCEDURE ACT
                  (Action that Is Arbitrary and Capricious in Violation of 5 U.S.C. § 706)
24
25          83.   Plaintiffs re-allege and incorporate herein by reference each and every allegation and

26   paragraph set forth previously.

27          84.   The Constitution' s Enumeration Clause, as amended by the Fourteenth Amendment,

28   is implemented through the Census Act. The Census Act requires the Secretary of Commerce to
                                                       17

                                                                                                 Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 18 of 21



 1   report to the President, within nine months of the census date, " [t]he tabulation of total population

 2   by States''-including undocumented immigrants- "as required for the apportionment.of

 3   Representatives in Congress among the several States . . . .'' 13 U.S.C. § 141 (b). Based on that

 4   tabulation, the President "shall transmit to the Congress a statement showing the whole number of

 5   persons in each State ... and the number of Representatives to which each State would be entitled

 6   under an apportionment" calculated by "the method of equal proportions." 2 U.S.C. § 2a(a).

 7         85.   The Administrative Procedure Act provides that a court must "hold unlawful and set

 8   aside agency action that is arbitrary and capricious, an abuse of discretion, runs counter to the

 9   evidence before the agency, or fails to consider an important aspect of the problem. 5 U. S.C.

IO   § 706; Motor Vehicle Mfrs. Ass 'n v. State Farm Mut. Auto Ins. Co. , 463 U.S. 29, 43 (1983).

11         86.   Upon information and belief, the Department of Commerce has directed or will direct

12   the Census Bureau, in a final agency action, to implement the Memorandum's policy of excluding

13   undocumented immigrants from the enumeration used for apportionment, in violation of these

14   provisions of the Administrative Procedure Act.

15         87.   Defendants act arbitrarily and capriciously because, among other things, they acted or

16   will imminently act without sufficient data, and without sufficient time to produce such data, to

17   determine the total number of undocumented immigrants in each state to exclude from the

18   apportionment base.

19         88.   The Secretary' s actions to implement the Memorandum's policy are additional final

20   agency actions that violate these provisions of the Administrative Procedure Act.

21         89.   Defendants ' violations of the Administrative Procedure Act cause ongoing;

22   irreparable harm to Plaintiffs_ and their residents, including the denial of California's

23   proportionate share of congressional representatives and Electoral College electors.

24                                     SIXTH CLAIM FOR RELIEF
25                                       DECLARATORY RELIEF
                                            (28 u.s.c. § 2201)
26
27         90.   Plaintiffs re-allege and incorporate herein by reference each and every allegation and

28   paragraph set forth previously.
                                                       18

                                                                                                 Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 19 of 21



           91.   An actual controversy presently exists between Plaintiffs and Defendants about

 2   whether the Constitution and_ Census Act require the apportionment base used to apportion

 3   congressional representatives to include all persons counted in each state, including

 4   undocumented immigrants.

 5         92.   Plaintiffs are enti_tled to a declaration that the Constitution and the Census Act require

 6   the apportionment base used to apportion congressional representatives to include all persons

 7   counted in each state. including undocumented immigrants.

 8                                        PRAYER FOR RELIEF
 9         WHEREFORE, Plaintiffs respectfully request that this Court:

10         1.    Issue a declaration that Defendants ' decision to exclude undocumented imi:nigrants

11   from the apportionment base following the 2020 Census, and any action to implement that

12   decision, violate the Constitution and laws of the United States;

13         2.    Issue a declaration that Defendants' decision to exclude undocumented immigrants

14   from the apportionment base following the 2020 Census, and any action to implement that

15   decision. violate the Administrative Procedure Act;

16         3.    Issue a preliminary and permanent injunction enjoining Defendants and all those

17   acting in concert with them from excluding undocumented immigrants from the apportionment

18   base following the 2020 Census, or taking any action to implement that policy;

19         4.    Issue a writ of mandamus compelling the Secretary of Commerce to tabulate and

20   report the total populati on by States under 13 U .S.C. § 14I(b) based on the actual enumeration of

21   the whole number of persons· in each state, including undocumented immigrants, without

22   providing a report estimating the number of undocumented immigrants in each state:

23         5.    Issue a writ of mandamus compelling the President to transmit to the Congress a

24   statement showing the whole number of persons in each State, including undocumented

25   immigrants, and the number of congressional representatives to which each State would be

26   entitled under an apportionment calculated by the method of equal proportions;

27         6.    Award Plaintiffs .costs, expenses, and reasonable attorney fees; and

28         7.    Award such other relief as the Court deems just and proper.
                                                      19

                                                                                                 Complaint
     Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 20 of 21



 1
     Dated: July 28, 2020                     Respectfully submitted,
 2
                                              XAVIER BECERRA
 3                                            Attorney General of California
                                              THOMAS S. PATTERSON
 4                                            Senior Assistant Attorney General
                                              ANTHONY R. HAKL
 5                                            Supervising Deputy Attorney General

 6
                                              Isl R. Matthew Wise
 7
                                              GABRIELLE D. BOUTIN
 8                                            R. MATTHEW WISE
                                              Deputy Attorneys General
 9                                            Attorneys for PlaintiffState of CaZ.ifornia

IO
     Dated: July 28 , 2020                    MIKE FEUER
11                                            City Attorney for the City of Los Angeles

12                                            Isl Valerie Flores
                                              VALERIE FLORES, SBN 138572
13                                            Managing Senior Assistant City Attorney
                                              MICHAEL J. D UNDAS, SBN 226930
14                                            Deputy City Attorney
                                              200 North Main Street, 7th Floor, MS 140
15                                            Los Angeles, CA 90012
                                              Telephone: (213) 978-8130
16                                            Fax: (213) 978-8222
                                              Email: Valerie.Flores@lacity.org
17

18   Dated: July 28, 2020                     CHARLES PARKIN
                                              City Attorney for the City of Long Beach
19
                                              Isl Charles Parkin
20                                            SBN 159162
                                              333 W. Ocean Blvd., 11th Floor
21                                            Long Beach CA, 90802
                                              Telephone: (562) 570-2200
22                                            Fax: (562) 436-1579
                                              Email: Charles.Parkin@longbeach.gov
23

24

25

26

27

28
                                         20
                                                                                    Complaint
       Case 3:20-cv-05169-JSC Document 1 Filed 07/28/20 Page 21 of 21



 1
       Dated: July 28, 2020                     BARBARA J. PARKER
 2                                              City Attorney for the City of Oakland
 ,.,
 .)                                             Isl Maria Bee
                                                MARIA BEE, SBN 167716
 4                                              Chief Assistant City Attorney
                                                MALIA McPHERSON
 5                                              Deputy City Attorney
                                                Ci ty Hall, 6th Floor
 6                                              1 Frank Ogawa Plaza
                                                Oakland, California 94612
 7                                              Telephone: (510) 238-3601
                                                Fax: (510) 238-6500
 8                                              Email: mbee@oaklandcityattomey.org

 9
       Dated: July 28, 2020                     DANNIS WOLIVER KELLEY
10

11                                              Isl Sue Ann Salmon Evans
                                                Sue Ann Salmon Evans, SBN 151562
12                                              Keith A. Yeomans, SBN 245600
                                                115 Pine Avenue, Suite 500
13                                              Long Beach, CA 90802
                                                Telephone: 562.366.8500
14                                              Facsimile: 562.366.8505
                                                sevans@D WKesq .com
15                                              kyeomans@DWKesq.com
                                                Attorneys for Los Angeles United School
16                                              District

17

18

19

20

21

22

23

24

25

26

27

28
                                           21

                                                                                 . Complaint
